DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 11/09/2020 with respect to independent claims 1 and 18 regarding the new amendments to independent claims 1 and 18 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claims 2, 7, 8, 13 – 17, and 20 are not allowable for being dependent on independent claims 1 and 18 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14 – 18, and 20 is/are rejected under 35 U.S.C. 102b as being anticipated by Schulze et al US Publication No. 2014/0362256.

Regarding claim 1 Schulze et al discloses of Fig. 1 – 8, of applicant’s a camera system (paragraph 0046 camera device 800) comprising: an imaging device that acquires a first image by a normal exposure including only one exposure and that acquires a second image by a multiple exposure including a plurality of exposures (paragraph 0046 – 0047 processor 805 performs operation of camera 800 where (paragraph 0042) an operation begins by capturing long-exposure images and an additional short-exposure image where (paragraph 0044) the long exposure images are combined into a multiple exposure image such that imaging device 800 that acquires a first image by a normal short exposure including only one long exposure and that 

Schulze et al further discloses of applicant’s and an image processor that extracts a feature value of the first object image of the first object in the first image and that identifies one or more locations corresponding to the feature value in the second image (paragraph 0025 of the first image received, a quality metric is based on a selected region of the image like object detection where (paragraph 0031) the selected quality metric is based on multiple images or multiple portions of images from the set of obtained images. Paragraph 0044 the long exposure images are combined into a long 

Regarding claim 2 Schulze et al further discloses of applicant’s wherein the imaging device acquires the first image in a first frame period and that acquires the second image in a second frame period following the first frame period (paragraph 0042 the imaging device 800 acquires the first short exposure image in a first frame period and acquires the second long exposure image in a second frame period which could follow the first long frame period because the claim is a system claim, not a method claim, having structure that performs a function. Schulze et al invention has the structure for performing the function should the condition occur).

Regarding claim 14 Schulze et al further discloses of applicant’s wherein the image processor calculates, based on the second image, at least a direction of movement (paragraph 0046 – 0047 processor 805 performs operation of camera 800 where (paragraph 0044) the ability to overlay the short-exposure image onto the combined long-exposure image is performed such that the image processor 850 calculates, based on the short and long exposure images, at least a direction of 

Regarding claim 15 Schulze et al further discloses of applicant’s further comprising a display apparatus that displays at least the direction of movement, the velocity, or the acceleration calculated by the image processor (paragraph 0047 processor 850 drives display 810 where (paragraph 0044) combining the long and short exposure images generate a final or output image and where the amount of displayed blur include the amount of scene motion in the output image. One example of an image captured in accordance with operation 600 may be seen in FIG. 7 where the ability to overlay the short-exposure image onto the combined long-exposure image is performed such that a display apparatus 810 displays at least the direction of movement of the playing card combined output image that calculated by the image processor 850 which performs the image combining process), the velocity, or the acceleration calculated by the image processor.

Regarding claim 16 Schulze et al further discloses of applicant’s wherein the image processor detects, based on the feature value of the first object, one or more object images corresponding to the first object in the second image (paragraph 0025 of the first image received, a quality metric is based on a selected region of the image like object detection where (paragraph 0031) the selected quality metric is based on multiple images or multiple portions of images from the set of obtained images. Paragraph 0044 the ability to overlay the short-exposure image onto the combined long-exposure image 

Regarding claim 17 Schulze et al further discloses of applicant’s a traveling control system comprising: the camera system 800 according to Claim 1; and a controller, wherein the camera system calculates, based on the second image, at least direction of movement, a velocity, or an acceleration of the first object (paragraph 0046 – 0047 processor 805 performs operation of camera 800 where (paragraph 0044) the ability to overlay the short-exposure image onto the combined long-exposure image is performed such that the image processor 850 calculates, based on the second long and short exposure images, at least a direction of movement of the fist ace playing card object in the combined short and long exposure images), a velocity, or an acceleration of the first object, and the controller controls, based on the at least the direction of movement, the velocity, or the acceleration calculated by the camera system, a travel state of a moving body (paragraph 0047 processor 850 drives display 810 where (paragraph 0044) combining the long and short exposure images generate a final or output image and where the amount of displayed blur include the amount of scene motion in the output image. One example of an image captured in accordance with operation 600 may be seen in FIG. 7 where the ability to overlay the short-exposure image onto the combined long-exposure image is performed such that a display 

Regarding claim 18, claim 18 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 20 of applicant’s wherein the image processor detects, based on the feature value of the first object, one or more object images corresponding to the first object in the second image. Claim 20 is rejected for the reasons found in rejected claims 16 and 18 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al US Publication No. 2014/0362256 in view of Kurane US Publication No. 2007/0171298.

Regarding claim 7 Schulze et al further discloses of applicant’s wherein the imaging device reads out a signal generated by an exposure out of the multiple exposure (paragraph 0050 - 0051 image acquisition circuit 915 receives image data from CMOS sensor 905 of (paragraph 0042) an operation of capturing long-exposure images and an additional short-exposure image such that the imaging device 800 reads out image data signals generated by an exposure out of the long multiple exposure of images);



Kurane teaches a method of a non-destructive readout method from each line of pixels. Kurane teaches of Fig. 1, of applicant’s nondestructively reads out a signal generated by an exposure out of the multiple exposure (paragraph 0090 an image capture processing system 10 captures an image and reads various types of image signals in a non-destructive readout method from each line of pixels exposed for plural kinds of exposure times such that the image capture processing system nondestructively reads out a pixel signals generated by an exposure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Schulze et al in a manner similar to Kurane. Doing so would result improving Schulze et al invention in a similar way as Kurane – namely the ability to provide a method of a non-destructive readout method from each line of pixels, in Kurane invention, to the camera exposure method of combining a long and short multiple exposure images in Schulze et al invention.

Regarding claim 8 the combination of Schulze et al in view of Kurane further teaches of applicant’s wherein the imaging device includes pixels and nondestructively reads out the signal from a pixel out of the pixels (Schulze et al in paragraph 0050 - 0051 image acquisition circuit 915 receives image data from CMOS sensor 905 and Kurane in paragraph 0090 an image capture processing system 10 captures an image .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al US Publication No. 2014/0362256 as applied to claim 1 above, and further in view of Robbins et al US Publication No. 2014/0066198.

Regarding claim 13 Schulze et al discloses a camera exposure method of combining images with object detection on a selected object in the image but does not expressively disclose the first object includes at least a car, a motorcycle, a train, a bicycle, a person, or an animal;

Robbins et al teaches a method where an object in an image can be an athletes, cars, bicycles, motorcycles, or a train. Robbins et al teaches of applicant’s the first object includes at least a car, a motorcycle, a train, a bicycle, a person, or an animal (paragraph 0023 image objects such as athletes, cars, bicycles, motorcycles, 
trains such that the first object includes at least a car, a motorcycle, a train, a bicycle, an athletes which is a person and an animal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Schulze et al in a manner similar to Robbins et al. Doing so would result improving Schulze et al invention in a similar way as Robbins et al – namely the ability to provide a method .

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 - 6 are objected to as being dependent upon objected to claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK T MONK/Primary Examiner, Art Unit 2696